DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/01/2020 (x2) and 12/07/2020 were filed after the mailing date of the non-Final Office Action on 10/02/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The Amendment filed 1/04/2021 has been entered.  Applicant’s amendment and corresponding arguments, see Pages 08-10, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn.  Applicant’s amendment to the claims have overcome each and every objection and 112b rejection set forth in the non-Final Office Action previously mailed on 10/02/2020.

Allowable Subject Matter
Claims 1-24 and 26-27 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable for requiring in the method:
“…wherein each mold cavity has proximal and distal mold end features and the at least two mold cavities being in fluid communication with each other; and 
(c) blow-molding or vacuum forming the parison or preform to form at least two pipettes in the shape of the at least two mold cavities, each of the at least two pipettes having proximal and distal ends, wherein the at least two mold cavities are arranged end-to-end in the mold with one of the proximal and distal ends of one of the at least two mold cavities abutting one of the proximal and distal ends of another of the at least two mold cavities.”
Meaning the at least two mold cavities are arranged in series and being in fluid communication to one another.
The closest prior art of record, Garren (US Re. 31,555), discloses a method for producing pipettes comprising: providing a parison (tube 22 in Figure 1) having a longitudinal axis and an inner curved surface enclosing a space (tube 22 inherently has an inner curved surface); inserting the parison into a mold (molding apparatus 10, Col. 4, lines 13-21; the tube placed in the mold, heated to softening point and mold is closed thereafter), the mold having at least two mold cavities (16, 18), wherein each mold cavity has proximal and distal mold end features (as shown in Figure 2); and (c) blow-molding or vacuum forming the parison (Col. 4, lines 29-38; the softened tube is expanded by means of air pressure or vacuum) to form a pipette (34) in the shape of the at least two mold cavities, the pipette having proximal and distal ends (36, 40).  While Garren suggests forming multiple pipettes through the use of a multi-cavity mold (Col. 5, lines 3-5), Garren fails to teach or suggest forming the pipettes using a mold wherein at least two mold cavities are arranged end-to-end in the mold with one of the proximal and distal ends 
Another prior art, Jiang (CN 102847566 A), is referenced for disclosing a method for producing pipettes comprising: extruding a polymer melt (line 71) into at least one mold segment having a plurality of cavities to form a parison or preform (Figures 2 and 3, line 68; the mold has two cavities shaped as pipettes); and blow-molding or vacuum forming to form at least two pipettes in the shape of the cavities (lines 72-73; air is blown into the tube blank under pressure forming the pipettes), each of the at least two pipettes having proximal and distal ends (as shown in Figures 3 and 4).  While Jiang discloses the forming multiple pipettes from a mold having a plurality of cavities, Jiang neither teaches nor suggests the cavities are arranged end-to-end in the mold with one of the proximal and distal ends of one of the at least two mold cavities abutting one of the proximal and distal ends of another.  Similar to Garren, 
Another prior art, Cheney (US 3,394,209), is referenced for disclosing a method of blow-molding tubular articles comprising providing a preform (tube 60 in Figures 1-2) between two cavities of a mold (40/44, 42/46), the cavities of the mold being arranged end-to-end of each other (as shown in Figures 1-2); and blow-molding the preform to form at least two tubular articles (claim 1).  However, similar to Garren and Jiang above, the tubular article comprises and open end and an opposite, closed end (articles are bottles 62, 64); hence, Cheney neither teaches nor suggests the two mold cavities being in fluid communication with each other, as Cheney inherently requires the mold cavities to be separate and isolated from each other so as to properly form the closed end of each article
Claims 2-24 and 26-27 are allowable at least for depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        3/12/2021
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748